DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 10/03/2022 with respect to the request for continued examination filed 10/19/2022.  Claims 1-2 and 9 are currently pending in this application.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 07/10/2022.  Claims 1, 2, and 9 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. (U.S. 2015/0156567 A1) in view of Ogino (U.S. 5,479,939).

Claim 1, Oliver teaches:
A method of generating a time interval based conditional reminder (Oliver, Fig. 1) comprising: 
mounting a Bluetooth beacon on a movable element (Oliver, Paragraph [0007], A detection device 110 can operate via Bluetooth Low Energy, and is functionally equivalent to a Bluetooth beacon.  The detection device 110 can be attached to an umbrella, sunscreen, bags, and bikes, for example, which are movable elements.  It is noted that an Entity Detection Device 110 may be attached to a door, which is a movable element (see Oliver, Paragraphs [0240-0241]).), the Bluetooth beacon comprising an accelerometer (Oliver, Paragraph [0007], A detected event includes movement or opening indicated by an accelerometer 118.) and a time measurement capability (Oliver, Paragraph [0300], The entity detection device 110 and the mobile computing device 102 synchronize clocks and/or timers.); 
installing a software application on a mobile device (Oliver, Paragraph [0048], An example Mobile Computing Device 102 includes an iOS operating system running software that is capable of detecting signals sent by the entity detection device.  The mobile computing device 102 consists of software 104 (see Oliver, Paragraph [0058]).) including a Bluetooth receiver (Oliver, Paragraph [0058], The radio antenna is able to communicate via Bluetooth and therefore is functionally equivalent to a Bluetooth receiver.) and at least one of a display (Oliver, Paragraph [0058], The mobile computing device 102 includes a display 105.) and a sound generating means (Oliver, Paragraph [0212], A siren, or audio alarm may be generated on a mobile computing device.); 
transferring the time interval from the mobile device to the Bluetooth beacon (Oliver, Paragraph [0079], The user may use the mobile computing device to transmit preferences to the entity detection device 110, including the times in which the entity detection device 110 is asleep or not.  For example, the system is capable of setting a “night interval” for an object, e.g. an umbrella 131, to not be monitored prior to 5 am (see Oliver, Paragraph [0069]).  The example “night interval” is functionally equivalent to a time measurement increment.); 
transmitting a trigger signal from the Bluetooth beacon when an accelerometer movement is sensed after a period of no accelerometer movement for at least the time interval (Oliver, Paragraph [0048], The entity detection device 110 is initially in sleep mode, which represents a period of no accelerometer movement because the device is programmed to only listen and receive in sleep mode to conserve energy (see Oliver, Paragraph [0036]), and then detects movement and transmits the event.); 
receiving the trigger signal at the mobile device (Oliver, Paragraph [0048], The mobile computing device 102 listens for the events.); and 
presenting the reminder on the mobile device (Oliver, Paragraph [0011], The warnings or alerts are functionally equivalent to a reminder.).
Oliver does not explicitly teach:
When movement is sensed and the measured time is less than a time interval, to restart the measurement of time; and
prompting a user to enter on the mobile device the time interval.
Ogino teaches:
When movement is sensed and the measured time is less than a time interval, to restart the measurement of time (Ogino, Col. 2, Lines 31-40, When a body movement is sensed by the body movement detecting means, and the time measurement is less than a set time, i.e. a time interval, the timer is reset and starts a new time measurement.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Oliver by integrating the teaching of a body movement detecting means associated with a timer, as taught by Ogino.
The motivation would be to provide a system for monitoring a person easily (see Ogino, Col. 1, Lines 34-42).  One of ordinary skill in the art would be motivated to incorporate the steps of monitoring in Ogino with the teachings of Oliver, because the teachings of Oliver are drawn to systems and methods for reporting, recording, or rewarding correct and incorrect human activities (see Oliver, Paragraph [0002]).
As per the limitation of prompting a user to enter on the mobile device the time interval, it would have been obvious to one of ordinary skill in the art, in the combination of Oliver in view of Ogino, to utilize the mobile computing device 102 to enable the user to select/enter the preferences that are transmitted to the entity detection devices 110 (see Oliver, Paragraph [0079]).  An example of what a user can set is a timer which activates the device 110 from sleep mode upon expiration (see Oliver, Paragraph [0066]), wherein the amount of time to wait between each time the processor wakes up and listens or transmits is an interval of time.  The mobile computing device 102 includes a display 105 and a keyboard 106, and may be implemented as a smartphone, smartwatch, tablet, laptop computer, etc. (see Oliver, Paragraphs [0058] and [0060]).  Therefore, one of ordinary skill in the art would be motivated to utilize the mobile computing device 102 to enable entry of the user preferences via an input device, e.g. keyboard 106.

Claim 2, Oliver in view of Ogino further teaches:
The method of claim 1, wherein the reminder is user-defined custom content comprising a text string, an audio file, a video file, or an audio-video file, or an alert (Oliver, Paragraph [0011], The warnings or alerts are functionally equivalent to a reminder.).

	Claim 9, Oliver in view of Ogino does not explicitly teach:
The method of claim 1, further comprising: 
prompting a user to enter on the mobile device a second time interval; and 
transmitting a trigger signal from the Bluetooth beacon when the accelerometer senses a cessation of movement for the second time interval.
	However, it would have been obvious to one of ordinary skill in the art to repeat the steps of entering user preferences (see Oliver, Paragraph [0079]) for a duplicative effect.  In the example of Paragraph [0079], a user may program the device to begin monitoring at 6:00 am to remind a user to take an object on their way to work.  Similarly, it would have been obvious to one of ordinary skill in the art for the system to be capable of monitoring at a later time to bring the same object back from work.  Such a modification would not change the system’s ability to save power by entering the sleep mode when not needed, but would maintain the functionality of reminding the user of an object at different times of day.  See MPEP 2144.04.

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are moot in view of the new grounds of rejection, necessitated by the Applicant’s amendment.  The Examiner notes, with respect to the interview conducted on 09/27/2022, that the time interval is intended to be associated with an expected movement pattern.  For example, as discussed during the interview, the Bluetooth beacon may be associated with an infant, wherein the timer is associated with an expected movement pattern of the infant.  Thus, if the infant fails to trigger an accelerometer movement prior to the measured time being at or exceeding the time interval, e.g. 1 minute, it may be indicative of an issue regarding the infant.  It is further noted that the case of an infant was only discussed as an example implementation.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Connor et al. (U.S. 2004/0145493 A1) discloses an activity monitoring device which detects whether or not a user performs a correct movement within a timer reaching zero.  If the passenger performs the required movements prior to the expiration of the timer, the timer is reset (see O’Connor, Paragraph [0036]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683